Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention II, claims 9-17 and species I, figures 1-4 in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operator control mechanism,” “connecting mechanism” and “swinging mechanism” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a single sensor” and an intermediate limitation “specifically a gyro sensor” and then the claim also recites “in particular a digital multi-axis gyro sensor” which is the narrowest statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 10-17 are also rejected under 35 USC 112(b) due to being dependent upon claim 9.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the spray nozzle is embodied as a flat jet,” and the claim also recites “and in particular as a multi-purpose spray nozzle which can be switched between flat jet and round jet” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites “up to +/-30° or up to +/-45° or up to +/-180° or to an unlimited extent with left-hand rotation and right-hand rotation” as applied to the z axis, y axis, and x axis, however each of these ranges is progressively broader than the last and one having ordinary skill in the art cannot ascertain the metes and bounds of the claim as a whole. For instance, does each range include 0 degrees? Does “+/-180°” include a full range of 360°? If the “+/-180°” range includes swinging a full 360°, how can “an unlimited extent” be defined to reach something different? This non-exhaustive list of questions renders the claim indefinite and as such this claim shall be examined as best understood.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “wherein the power supply comprises an energy store,” and the claim also recites “wherein the energy store is embodied in particular as an electrical accumulator” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “wherein the lance tube is embodied in particular with a lightweight design”, and the claim also recites “and is preferably embodied as a carbon fiber component or as a glass fiber component” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “lightweight” in claim 17 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed description of the lance tube is rendered indefinite.
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsson (US Pat No 11,193,767 B1).
Re claim 9, Olsson discloses a hand-held spray device, in particular paint spray device (Fig. 1, 100), comprising
a spray head (120), an operator control unit (140), a connecting mechanism (disclosed as a “lance tube,” paragraph 0023 of applicant’s specification; Fig. 1, 110) and at least one swinging mechanism (disclosed as a “drive”, paragraph 0018 of applicant’s specification; Fig. 1, 130)
wherein the spray head comprises a spray nozzle (col. 5, lines 3-5),
wherein the operator control unit comprises at least one operator control mechanism (disclosed as a “trigger,” paragraph 0044 of applicant’s specification; Fig. 1, 150) for controlling the flow of paint,
wherein the spray device comprises a control device (col. 11, lines 53-57),
wherein the connecting mechanism (110) connects the spray head (120) and the operator control unit (140),
wherein the at least one swinging mechanism (130) is arranged between the operator control unit (140) and the spray nozzle (col. 5, lines 3-5),
wherein the spray nozzle (col. 5, lines 3-5) can pivot (130) relative to the operator control unit (140);
wherein
the spray device comprises just a single sensor, specifically a gyro sensor, in particular a digital multi-axis gyro sensor (col. 11, lines 45-47),
wherein the single sensor detects a z swinging angle about a z axis which is orthogonal with respect to a longitudinal axis which is defined by the connecting mechanism (col. 8, lines 57-60),
wherein the single sensor detects a y Swinging angle about a y axis which is orthogonal with respect to the longitudinal axis defined by the connecting mechanism and orthogonal with respect to the z axis (col. 8, lines 60-65), and
wherein the control device controls with this single sensor a manually brought-about change in an orientation of the spray nozzle in space with respect to a target orientation of the spray nozzle and corrects said change by means of at least one swinging mechanism arranged between the operator control unit and the spray nozzle, in such a way that the spray nozzle of the spray device is continuously adjusted to the target orientation which said spray nozzle had assumed before the manually brought-about rotation of the spray device (col. 11, lines 44-53). 
Re claim 10, Olsson discloses the single sensor also detects an x swinging angle about an x axis, wherein the x axis is defined by the longitudinal axis of the connecting mechanism (col. 11, line 46). 
Re claim 11, Olsson discloses the single sensor is arranged on the operator control unit or on the spray head and in particular in the region of the spray nozzle thereof (at 130; col. 11, lines 30-39). 
Re claim 13, Olsson discloses each swinging mechanism comprises at least one drive, in particular an electric or pneumatic drive, wherein the drive is embodied in particular as a rotary drive or linear drive, wherein the spray nozzle and/or the spray head and/or the connecting mechanism can be swung, in particular directly or indirectly, and/or rotated, in particular directly or indirectly, by means of the drive (col. 11, lines 51-53).
Re claim 14, as best understood, Olsson discloses the spray nozzle or the spray head or the connecting mechanism can be swung out of a central rotational position by the swinging mechanism (the swinging mechanism is fully capable of swinging at least the spray nozzle and spray head as claimed, further, col. 5, lines 47-63), wherein in the central rotational position the spray nozzle is positioned in such a way that the target orientation is orientated parallel to the longitudinal axis which is defined by the connecting mechanism, through a w swinging angle by rotation about the z axis up to +/- 30° or up to +/- 45° or up to +/-180° or to an unlimited extent with left-hand rotation and right-hand rotation, and can be swung through a v swinging angle by rotation about the y axis up to +/- 30° or up to +/- 45°, or up to +/- 180° or to an unlimited extent with Left-handed rotation and right-handed rotation, and in particular can also be rotated through a u swinging angle by rotation about the x axis up to +/- 30° or up to +/- 45° or up to +/- 180° or to an unlimited extent with Left-handed rotation and right-handed rotation.
Re claim 15, Olsson discloses the spray device is provided for hydraulic paint spraying and/or pneumatic paint spraying and/or electrostatic paint spraying (disclosed as a paint sprayer, col. 1, lines 16-20, See MPEP 2114; pp II, the manner of operating the device does not differentiate apparatus claims from the prior art).
Re claim 16, Olsson shows the spray device comprises a power supply (Fig. 1, 160) for supplying energy to the control device and the at least one swinging mechanism, wherein the power supply comprises an energy store (col. 11, lines 25-29), wherein the energy store is embodied in particular as an electrical accumulator and is accommodated in particular in the operator control unit (140), and/or comprises a power line which is laid parallel to a paint hose or laid in a paint hose, and/or comprises an electrical generator, wherein the generator is driven in particular by an air flow fed to the spray device or by a paint flow fed to the spray device, in particular by means of a turbine.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahanen et al. (US Pub No 2017/0203318 A1).
Re claim 9, Vahanen et al. disclose a hand-held spray device, in particular paint spray device (Fig. 1a), comprising
a spray head (13), an operator control unit (Fig. 3, 33), a connecting mechanism (disclosed as a “lance tube,” paragraph 0023 of applicant’s specification; Fig. 1a, 11/12) and at least one swinging mechanism (disclosed as a “drive”, paragraph 0018 of applicant’s specification; Fig. 1b, 14a/14b/14c)
wherein the spray head comprises a spray nozzle (16),
wherein the operator control unit comprises at least one operator control mechanism (disclosed as a “trigger,” paragraph 0044 of applicant’s specification; Fig. 3, 33 – “buttons”) for controlling the flow of paint,
wherein the spray device comprises a control device (32),
wherein the connecting mechanism (11/12) connects the spray head (13) and the operator control unit (33),
wherein the at least one swinging mechanism (14a/14b/14c) is arranged between the operator control unit (33) and the spray nozzle (16),
wherein the spray nozzle (16) can pivot (Fig. 1b) relative to the operator control unit (33);
wherein
the spray device comprises just a single sensor, specifically a gyro sensor, in particular a digital multi-axis gyro sensor (31a; paragraphs 0006 & 0059),
wherein the single sensor detects a z swinging angle about a z axis which is orthogonal with respect to a longitudinal axis which is defined by the connecting mechanism (paragraph 0059 – “achieving the movement data along three different axes”),
wherein the single sensor detects a y Swinging angle about a y axis which is orthogonal with respect to the longitudinal axis defined by the connecting mechanism and orthogonal with respect to the z axis (paragraph 0059 – “achieving the movement data along three different axes”), and
wherein the control device controls with this single sensor a manually brought-about change in an orientation of the spray nozzle in space with respect to a target orientation of the spray nozzle and corrects said change by means of at least one swinging mechanism arranged between the operator control unit and the spray nozzle, in such a way that the spray nozzle of the spray device is continuously adjusted to the target orientation which said spray nozzle had assumed before the manually brought-about rotation of the spray device (Fig. 3, 35/36/37). 
Re claim 10, Vahanen et al. disclose the single sensor also detects an x swinging angle about an x axis, wherein the x axis is defined by the longitudinal axis of the connecting mechanism (paragraph 0059 – “achieving the movement data along three different axes”). 
Re claim 11, Vahanen et al. disclose the single sensor is arranged on the operator control unit or on the spray head and in particular in the region of the spray nozzle thereof (paragraph 0059 – “fixed or connected on the spraying end…”). 
Re claim 12, Vahanen et al. disclose the connecting mechanism (Fig. 1a, 11/12) can be telescoped manually or automatically (paragraph 0031), and/or in that the spray nozzle is embodied as a fiat jet nozzle and in particular as a multi-purpose spray nozzle which can be switched between flat jet and round jet, in particular manually and/or automatically, and can rotate, in particular manually and/or automatically, in particular by means of at least one of the swinging mechanism which are present or by means of a rotation mechanism which is present in addition to the swinging mechanism, at least in 90° increments about a spraying direction.
Re claim 13, Vahanen et al. disclose each swinging mechanism comprises at least one drive, in particular an electric or pneumatic drive, wherein the drive is embodied in particular as a rotary drive or linear drive, wherein the spray nozzle (16) and/or the spray head (13) and/or the connecting mechanism (11/12) can be swung, in particular directly or indirectly, and/or rotated, in particular directly or indirectly, by means of the drive (paragraph 0045).
Re claim 14, as best understood, Vahanen et al. disclose the spray nozzle or the spray head or the connecting mechanism can be swung out of a central rotational position by the swinging mechanism (the swinging mechanism is fully capable of swinging at least the spray nozzle and spray head as claimed, further, paragraph 0034), wherein in the central rotational position the spray nozzle is positioned in such a way that the target orientation is orientated parallel to the longitudinal axis which is defined by the connecting mechanism, through a w swinging angle by rotation about the z axis up to +/- 30° or up to +/- 45° or up to +/-180° or to an unlimited extent with left-hand rotation and right-hand rotation, and can be swung through a v swinging angle by rotation about the y axis up to +/- 30° or up to +/- 45°, or up to +/- 180° or to an unlimited extent with Left-handed rotation and right-handed rotation, and in particular can also be rotated through a u swinging angle by rotation about the x axis up to +/- 30° or up to +/- 45° or up to +/- 180° or to an unlimited extent with Left-handed rotation and right-handed rotation.
Re claim 15, Vahanen et al. disclose the spray device is provided for hydraulic paint spraying and/or pneumatic paint spraying and/or electrostatic paint spraying (disclosed as a paint sprayer, paragraph 0028, See MPEP 2114; pp II, the manner of operating the device does not differentiate apparatus claims from the prior art).
Re claim 16, Vahanen et al. show the spray device comprises a power supply for supplying energy to the control device and the at least one swinging mechanism, wherein the power supply comprises an energy store (paragraph 0056), wherein the energy store is embodied in particular as an electrical accumulator and is accommodated in particular in the operator control unit (paragraph 0066 – “local battery”), and/or comprises a power line which is laid parallel to a paint hose or laid in a paint hose, and/or comprises an electrical generator, wherein the generator is driven in particular by an air flow fed to the spray device or by a paint flow fed to the spray device, in particular by means of a turbine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US Pat No 11,193,767 B1) in view of Vahanen et al. (US Pub No 2017/0203318 A1).
Re claim 12, Olsson discloses all aspects of the claimed invention but does not teach the connecting mechanism can be telescoped manually or automatically, and/or in that the spray nozzle is embodied as a fiat jet nozzle and in particular as a multi-purpose spray nozzle which can be switched between flat jet and round jet, in particular manually and/or automatically, and can rotate, in particular manually and/or automatically, in particular by means of at least one of the swinging mechanism which are present or by means of a rotation mechanism which is present in addition to the swinging mechanism, at least in 90° increments about a spraying direction.
However, Vahanen et al. show a hand-held device with a connecting mechanism (Fig. 1a, 11/12) which can be telescoped manually or automatically (paragraph 0031).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the connecting mechanism of Olsson telescope as taught by Vahanen et al. to allow a user to paint surfaces at variable distances (Vahanen – paragraph 0031).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US Pat No 11,193,767 B1) in view of Bak (KR 20140090529 A).
Re claim 17, Olsson discloses a lance tube but does not teach the lance tube is embodied as a carbon fiber component or as a glass fiber component.
However, Bak shows a spray extension tube which is connected between a spray gun and a nozzle unit embodied as a carbon fiber component or a glass fiber component (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the connecting mechanism of Olsson embodied as a carbon fiber component or a glass fiber component as taught by Bak for the reduction in weight (Bak – abstract).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahanen et al. (US Pub No 2017/0203318 A1) in view of Bak (KR 20140090529 A).
Re claim 17, Vahanen et al. disclose a lance tube but does not teach the lance tube is embodied as a carbon fiber component or as a glass fiber component.
However, Bak shows a spray extension tube which is connected between a spray gun and a nozzle unit embodied as a carbon fiber component or a glass fiber component (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the connecting mechanism of Vahanen et al. embodied as a carbon fiber component or a glass fiber component as taught by Bak for the reduction in weight (Bak – abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752